DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
Claims 1-20 are pending.
Response to Arguments
Applicant’s arguments, see page 37, filed 12/28/2021, with respect to the specification objections have been fully considered and are persuasive. The title and abstract objections have been withdrawn per applicant’s amendments.
Applicant’s arguments, see page 38, filed 12.28.201, with respect to the claim objections have been fully considered and are persuasive. The claim objections have been withdrawn per applicant’s submission of a clean copy of the claims.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Colombo et al US8505386 (hereinafter “Colombo 386’”) discloses a pressure sensor device comprises a casing (2 a,  3 a) defining a chamber (20) and an inlet passage (14 a,  14 b) of the chamber. Accommodated in the chamber (20) is a pressure sensor (17) having a sensor body with a cavity and a membrane capable of deformation under pressure action of a fluid present in the inlet passage (14 a,  14 b). The device further comprises a circuit arrangement (26, 27, 30) to which the pressure sensor (17) is electrically connected, the circuit arrangement including a 
However, Colombo 386’ fails to disclose a connector assembly, wherein the connector assembly is at least partly placed into the body assembly having a connector body with an electrical circuit for providing an electrical output signal corresponding to the applied pressure; the electrical circuit has a connection member housing portion and at least two connection members attached to the connection member housing portion, the connector assembly is arranged to be aligned in the body assembly and the at least two connection members of the electrical circuit are brought into a position to establish an electrical contact with the upper contact portion of the pressure sensor.
Colombo US7900520 (hereinafter “Colombo 520’”) discloses a semiconductor pressure sensor for a pressure sensor device has a pressure detection element which includes a membrane made of semiconductor material, particularly silicon. The sensor includes a support having a three-dimensional body passed through by a detection passage. The detection element is made integral with a first end face of the three-dimensional body, substantially at a respective end of the detection passage. The support is configured to serve the function of a mechanical and/or hydraulic adaptor or interface, with the aim of mounting the sensor into a pressure sensor device, particularly to allow mounting the pressure sensor into a pressure sensor device configured for mounting a sensor of the type referred to as monolithic or ceramic. (Fig 1-23, Col 5 line 19 – Col 18 line 22)

Prior arts such as Colombo 386’ and Colombo 520’ made available do not teach, or fairly suggest, a connector assembly, wherein the connector assembly is at least partly placed into the body assembly having a connector body with an electrical circuit for providing an electrical output signal corresponding to the applied pressure; the electrical circuit has a connection member housing portion and at least two connection members attached to the connection member housing portion, the connector assembly is arranged to be aligned in the body assembly and the at least two connection members of the electrical circuit are brought into a position to establish an electrical contact with the upper contact portion of the pressure sensor.
Hence the best prior art of record fails to teach the invention as set forth in claims 1-20 and the examiner can find no teaching of the specific invention, nor reasons within the cited prior art or on her own to combine the elements of these references other than the applicant’s own reasoning to fully encompass the current pending claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIGEL H PLUMB whose telephone number is (571)272-8886. The examiner can normally be reached Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NIGEL H PLUMB/Examiner, Art Unit 2855                                                                                                                                                                                                        
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855